Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ response to the restriction requirement electing Group I, claims 1-13 with traverse has been made of record.
The examiner is withdrawing the restriction requirement and all claims are being examined.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gomi et al, US 2004/0043964.
Example 3 of Gomi et al is seen as meeting the method limitations of the rejected claims.
Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tkalya et al, “Latex based concept for the preparation of graphene-based polymer nanocomposites”.
Tkalya et al teach particulate compositions of dried polystyrene latex particles with 1-2 wt% graphene nanoplatelets (see the section "Experimental" and figure 3). As these latices have a particle size of 90 nm, and a BET surface of 10 m?/g corresponds, even for perfect spheres, to a diameter of 0.5 um, the BET surface of this particulate composition is definitely higher than 10 m?/g. These compositions are formed into components (films). The disclosure of Tkalya et al is therefore considered to anticipate the subject-matter of present claims 14-16.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkalya et al.
Tkalya et al teach the production of polymer nanocomposites as discussed above. The reference fails to teach the addition of further polymer particles to the nanocomposite. However, master-batching is a notoriously well-known measure in the art. It is the position of the examiner that it would have been obvious to one of ordinary skill in the art apply master batch techniques to the nanocomposites of the reference.
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach the addition of platelet particles to polymer particles and processing through a microfluidizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/           Primary Examiner, Art Unit 1762